DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 
Status of Claims
Claims 1, 3-5, 7, 8, 10-12, 14, and 15 are pending and examined herein per Applicant’s 08/19/2022 filing.  Claims 1, 8, and 15 are amended.  Claims 2, 5, 9, and 13 are canceled.  No claims are newly added.

Response to Amendment
Applicant’s amendments are NOT sufficient to overcome the 35 USC 103 rejections of the previous Office action. 
Applicant’s amendments to independent claims 1, 8, and 15 are sufficient to overcome the 35 USC 112(1st) rejection of the previous Office action.

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. Applicant argues: The mere focus on additional elements is not the measure of integration into a practical application under Step 2A, Prong II. Remarks p. 8
Respectfully, the claimed elements were not reviewed only with respect to their individuality, but in combination with the other elements.
Under step 2A, the entire claim 1 a representative claim is analyzed in its entirety, see Final Office action mailed 05/20/2022, page 6-7.   “Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?” In looking at the instant claims, it was determined that “the claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.” MPEP 2106.04(II). Step 2A goes on to require Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. MPEP 2106.04(II)(A)(2)
It is impossible to determine if there are additional elements that integrate the judicial exception without identifying the elements of the claim that embody the abstract idea.  Those additional elements were found to be insignificant extra solution activity.  In the context of the claim the identifying and acquiring step are steps of data gathering that are claimed to a high level of generality such that the content of the gather data does not change how the element is carried out.  In other words, for example the elements of “identify a time period of first data” does not functionally change if the time period is 1 pm or 1 am or 5 minutes the step still simple looks to say this is the time period for the first data.  It is a data set (input variable) for the algorithm used to perform the aggregation in the determining step (abstract idea element).  See MPEP 2106.05(g) for more information, e.g. In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).  The Office maintains that the claims were considered in their entirety.
Further, Applicant is directed to the Final Office action mailed 05/20/2022, specifically page 8 which states “As discussed above the additional elements are found to be insignificant extra solution activity.  When these steps are considered individually and as part of the ordered combination, they are not found to be significantly more than the identified abstract idea.”
	For the reasons given above the rejection of the previous Office action is maintained as updated below.

Applicant's arguments filed with respect to the 35 USC 102 rejection of the previous Office action are directed towards newly amended limitation that are fully addressed in the updated rejection below.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 depends from now canceled claim 6.  For purposes of examination it is assumed that claim 7 should depend from claim 1.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  claim 14 depends from now canceled claim 13.  For purposes of examination it is assumed that claim 14 should depend from claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1, 3-5, and 7 are to an apparatus (machine); claims 8, 10-12 and14 are to a method (process); and claim 15 is to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An aggregation apparatus comprising: 
one or more memories that stores a plurality of units of data with a tree structure; and 
one or more processors coupled to the one or more memories and the one or more processors are configured to: 
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories, the plurality of aggregation results being aggregated based on the plurality of units of data; 
identify a time period of first data;
acquire a first hash value for the first data;
acquire a second has value for second data at a second timing, the second data including data corresponding to the first data for the time period of the first data;
determine of whether the identified one or more aggregation results at the first timing include a first aggregation result aggregated at the second timing using the first data that has changed into the second data base on whether the first hash value is different from the second hash value, the second data being different from the first data, the first timing being at the receiving of the instruction for aggregation, and the first timing being before the second timing, the first aggregation result including a first plurality of aggregation results in the plurality of units of data; 
when the identified one or more aggregation results at the first timing include the first aggregation result using the first data that has changed into the second data acquire a second aggregation result by using the second data among the plurality of units of data; and 
perform aggregation for the received instruction by using the acquired second aggregation result and the one or more aggregation results other than the first aggregation result.

Where the claimed elements when read in light of the specification, the identified abstract elements are clearly to mathematical relationships as indicated by the plain language of the claim (i.e. aggregation, timing).  Where in light of the specification the common meaning of data aggregation is understood to mean a process where raw data is gathered and expressed in a summary form for statistical analysis, see previously attached “Data Aggregation” to IBM.    
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements are determined to be insignificant extra solution activity, where the steps of “identify” and “acquire” are found to be steps of data gathering.  Further the hardware components are found to be generic general purpose computing elements that do not practically integrate the abstract idea.  
Where 2106.05(g) MPEP states, the “term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
It is further noted that the nominal recitation of computing components are viewed as generic and general hardware components; rather than special purpose computer, see Spec [48-51].
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above the additional elements are found to be insignificant extra solution activity.  When these steps are considered individually and as part of the ordered combination, they are not found to be significantly more than the identified abstract idea.  Therefore these element cannot transform the abstract idea in to patent eligible subject matter. Further the hardware components are found to be generic general purpose computing elements that are not significantly more than the identified abstract idea when these elements are considered individually or as part of the ordered combination.  
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims have been amended to include “one or more memories that stores a plurality of units of data with a tree structure” (claim 1), “storing a plurality of units of data with a tree structure” (claim 8), and “one or more instructions for storing a plurality of units of data with a tree structure” (claim 15).  The tree structure is only mentioned once in the specification, see Spec. [159], with respect to “diagrams describing the result output process according to the second embodiment” (Spec. [154]).  From the diagram shown in fig. 21, that illustrates “a specific example of the aggregation unit information . . . with a tree structure” (Spec. [159]).  The tree structure is to an output feature of the invention that outputs aggregated relationship information related to “stores”, see Spec. [159-161], but the specification does not disclose that this information is stored in a specific format, i.e. tree structure.
The dependent claims do not clarify the issue raised above, therefore they are also rejected for the reasoning given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Pub 2012/0303411) in view of Bisson et al (US 8,176,018 B1).


Claim(s) 1, 3-5, 7, 8, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Pub 2012/0303411).
Claims 1, 8, and 15
Chen teaches an aggregation apparatus (Chen [111] “the present invention are described below with reference to . . . methods, apparatus (systems) and computer program products according to embodiments of the invention”) comprising: 
one or more processors coupled to the one or more memories and the one or more processors are configured to (Chen [26] “at least one memory device connected to the processor unit, wherein the processor unit is configured to”):
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories, the plurality of aggregation results being aggregated based on the plurality of units of data (Chen [27] “obtain aggregated sales data in a product category, the aggregated sales data comprising a combination of: a first sales data set having a time series of unit-prices and unit sales for a sales for a designated product set, in a product set from the product category product, the time series data being provided over a sequence of sales reporting periods from one or more retail stores” and [46] “the suitable data set for the demand modeling analysis is obtained, e.g., from a memory storage device” also see abstract); 
identify a time period of first data (Chen [17] “a first sales data set having a time series of unit-prices and unit sales for a set of designated products in a product set from the retail category” where time series is the equivalent of the claimed time period);
acquire a first hash value for the first data (Chen [62] “table 50 from the primary data source providing the sales data, includes the data records for the unit sales (including unit quantity (products sold) column 58, revenue column 60 and unit price of a product as represented by column 62, and each record in table 50 corresponds to a product from the relevant choice set in a given store and in a given time period, e.g., a week. This table 50 is indexed by the product identifier column 54 including values such as Universal Product Category (UPC) or like barcode-implemented product identifier used for tracking products in retail stores” where UPC/bar-code are functional equivalent of the claimed hash value);
acquire a second has value for second data at a second timing, the second data including data corresponding to the first data for the time period of the first data (Chen [17] “the time series data in this sales data set being provided over a sequence of sales reporting periods from one or more retail stores . . . second sales data set including data associated with attributes of a product in the first sales data set” and [47]);
determine whether the identified one or more aggregation results at the first timing include a first aggregation result aggregated at the second timing using the first data that has changed into the second data base on whether the first hash value is different from the second hash value, the second data being different from the first data, the first timing being at the receiving of the instruction for aggregation, and the first timing being before the second timing, first aggregation result including a first plurality of aggregation results in the plurality of units of data (Chen [17] “a first sales data set having a time series of unit-prices and unit sales for a set of designated products in a product set from the retail category; the time series data in this sales data set being provided over a sequence of sales reporting periods from one or more retail stores; and, a second sales data set including data associated with attributes of a product in the first sales data set”, [23] “mapping price values from the time series of unit-prices to a corresponding price mode; modeling dynamics of a price mode transition process; and, calibrating the price mode transition process by using a maximum likelihood estimation technique to estimate model parameters, wherein unit price predictions are obtained from the price dynamics model.”, where the forecast/prediction is the second data and [44] “an analysis data set is obtained by integrating the data from a set of relevant data sources, which may include databases accessible directly, or remotely, e.g., such as via wired or wireless communications over a network. For example, the said combined data set may include data from a primary data source which may include the aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores, as well as data from non-primary and/or auxiliary data sources” and fig. 2A
when the identified one or more aggregation results at the first timing include the first aggregation result using the first data that has changed into the second data, acquire a second aggregation result by using the second data among the plurality of units of data; (Chen [44] “aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores” and [47] “data sets with a weekly reporting period, the time-series sequence may cover several weeks to months, or even years of data.  Similarly, the plurality of retail stores in the sales data set may all belong to a same retail chain, or belong to a plurality of retail chains within the same retail market geography” and [77] “prediction of the unit price is then obtained from the price-mode dynamics model in one example embodiment, according to the following: Given a time period, if the price mode is unchanged in the next time period, then the predicted price is also left unchanged at the same value; otherwise, if there is a price mode transition, then the predicted price is set to a value that is closest to a current period from among the periods in which prices were in the new price mode”); and 
aggregation for the received instruction by using the acquired second aggregation result and the one or more aggregation results other than the first aggregation result (Chen [62] “table 50 from the primary data source providing the sales data, includes the data records for the unit sales (including unit quantity (products sold) column 58, revenue column 60 and unit price of a product as represented by column 62, and each record in table 50 corresponds to a product from the relevant choice set in a given store and in a given time period, e.g., a week.” and fig. 2A, where fig shows at least week “20060826” and “20060819” and UPC quantities represent different aggregated results and [3] “obtaining more accurate and comprehensive models for the demand modeling component that, as a result, yields significant improvements in the performance and effectiveness of the overall decision-support application”).
Chen further teaches “at least one memory device” [26]  and “the suitable data set for the demand modeling analysis is obtained, e.g., from a memory storage device” [46], Chen does not teach the claimed limitation of one or more memories that stores a plurality of units of data with a tree structure; and 
Bission, in the analogous art of generating information describing the differences between two structured or unstructured datasets, teaches the claimed limitation of one or more memories that stores a plurality of units of data with a tree structure (Bission 6:12-18 “storage manager 310 is application-layer software that imposes a structure (hierarchy) on the data stored in the storage subsystem”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Chen the one or more memories that stores a plurality of units of data with a tree structure as taught by Bission since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to claims 8 and 15, which recite claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 3 and 10
Chen in view of Bisson teach all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of periods include a plurality of periods having different lengths (Chen [46], see daily, monthly or even quarterly reporting periods).
With respect to claim 10, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 4 and 11
Chen in view of Bisson teach all the limitations of the aggregation apparatus according to claim 1, wherein the one or more processors are configured to, when a third aggregation result related to the instruction is not aggregated, calculate the third aggregation result before the calculation of the second aggregation result (Chen [9] and [55] see from third-party information aggregators).
With respect to claim 11, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 5 and 12
Chen in view of Bisson teach all the limitations of the aggregation apparatus according to claim 1, wherein the determination is a process of performing the determination only for aggregation results with a possibility of being the first aggregation result from among the identified one or more aggregated results (Chen [17]).
With respect to claim 12, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 7 and 14
Chen in view of Bisson teach all the limitations of the aggregation apparatus according to claim 6, wherein the plurality of units of aggregation include at least one of a unit of stores that sell products and a unit of types of products (Chen abstract and fig. 2A and 2B).
With respect to claim 14, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baird (US 2020/0372015 A1) teaches a method includes receiving a transaction to at least one of (1) add a compute device to the first set of compute devices, (2) remove a compute device from the first set of compute devices, or (3) modify a compute device from the first set of compute devices, to define a second set of compute devices. The method includes defining, at a second time, a second address book.
Artan et al (US 2010/0194608 A1) teaches data structures may include an addressable memory and a hierarchical data structure. Specifically, the memory may store, for each of a plurality of known arbitrary-length bit strings, the known arbitrary-length bit string (or a pointer to the known arbitrary-length bit string) in an addressed location. Regarding the hierarchical data structure, a hash of one of the plurality of known arbitrary-length bit strings at each level of the hierarchical data structure may define whether it is assigned to a first group or a second group depending on a boundary value and ultimately whether a first bit or a second bit is assigned to it, and such that a concatenation of one or more of a first bit value and a second bit value starting at the assigned first bit value or second bit value at each level of the hierarchical data structure defines an address of the memory location storing the arbitrary-length bit string (or a pointer to the arbitrary-length bit string).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623